Citation Nr: 0532857	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD) with 
anxiety and depression, currently rated as 50 percent 
disabling.

2.  Evaluation of degenerative disc disease and arthritis of 
the lumbar spine with myofascial syndrome of the entire 
spine, currently rated as 40 percent disabling.

3.  Entitlement to an effective date earlier than January 25, 
1996, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
February 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO), located in 
Atlanta, Georgia, and Los Angeles, California.  The veteran's 
claims file was subsequently transferred to the VA RO located 
in Waco, Texas.  In July 2003 the Board remanded the claims 
for further development.

The issue of entitlement to earlier effective date for TDIU 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The PTSD with anxiety and depression is manifested by the 
veteran being demonstrably unable to obtain or retain 
employment.

2.  The myofascial syndrome of the thoracic spine is 
manifested by limitation of flexion to 40 degrees, limitation 
of extension to 10 degrees, limitation of lateral flexion to 
20 degrees bilaterally, and rotation to 30 degrees 
bilaterally.

3.  The myofascial syndrome of the cervical spine is 
manifested by limitation of forward flexion to 50 degrees 
with pain, limitation of extension to 40 degrees with pain, 
lateral flexion to 30 degrees bilaterally with pain, and 
rotation to 60 degrees bilaterally with pain.

4.  The degenerative disc disease of the lumbar spine with 
arthritis is pronounced in nature and is manifested by severe 
limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a 10 percent disability rating for 
myofascial syndrome of the thoracic spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5021-5291 (2003).

3.  The criteria for a 20 percent disability rating for 
myofascial syndrome of the cervical spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5021-5290 (2003).

4.  The criteria for a 60 percent disability rating for 
degenerative disc disease of the lumbar spine with arthritis 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the December 1994 rating action was 
promulgated did VA in January 2004 provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  In an August 2004 VCAA letter, VA asked 
the veteran to provide any additional evidence he had that 
pertained to his claims.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notices provided to the veteran in 2004 were not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claims, the veteran was afforded 
the opportunity to identify and submit information and 
evidence pertaining to the claims.  In particular, additional 
VA medical records were obtained and the veteran was afforded 
another VA examination.  The timing-of-notice error was 
sufficiently remedied by the process carried after the VCAA 
letters so as to provide the veteran with a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing-of-notice error was thus nonprejudicial 
in this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran has not identified any 
private medical treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The veteran was afforded VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Furthermore, the 
December 1994, June and August 1995, and February 1997 rating 
decisions, the September 1998 statement of the case (SOC), 
and the May 2000 and April 2005 supplemental statements of 
the case (SSOCs) informed the veteran of the evidence in the 
possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(e).  

By a June 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

VA medical records show that the veteran was hospitalized 
from May to June 1993.  The Axis I diagnoses were PTSD by 
patient history and rule out malingering.  The Axis II 
diagnoses were borderline personality disorder, passive-
aggressive personality traits, and dependent traits.  A 
global assessment of functioning (GAF) score of 65 was 
assigned for current functioning and for functioning for the 
past year.  The veteran was considered competent and 
employable.  

The veteran underwent a VA orthopedic examination in December 
1993.  Physical examination revealed multiple areas of 
tenderness down his bony spine and muscles of his upper and 
lower back.  He had limited range of motion of the cervical 
spine on flexion, lateral motion, and extension.  His motor 
strength was 4-5/5 in the upper and lower extremities.  His 
deep tendon reflexes were 2+ in the upper extremities and 2++ 
in the lower extremities.  The impressions included 
polyarthralgia.

VA treatment records reflect that in December 1994 the 
veteran was again hospitalized.  The Axis I diagnosis was 
PTSD, and the Axis II diagnosis was borderline personality 
disorder.  A GAF score of 50 was assigned.  The veteran was 
considered competent but unemployable.  The veteran was again 
hospitalized in March 1995.   The Axis I diagnoses were PTSD 
and psychotic disorder not otherwise specified.  The Axis II 
diagnosis was borderline personality disorder.  Under Axis V, 
a current GAF score of 40 was assigned, and for the past year 
of functioning, a GAF score of 45 was assigned.  The veteran 
was considered competent but unemployable.

The veteran underwent a VA psychiatric examination in April 
1995.  Mental status examination showed that the veteran was 
a rather disheveled man in a wheelchair.  He was oriented to 
time, place, and person, but did not discuss or go into 
detail about events in service.  His affect was adequate and 
appropriate.  His mood showed apparent deep depression.  His 
thinking was not concrete, but there was no loosening of 
associations, rambling, or tangentiality.  There was 
considerable paranoia about people talking about him and 
teasing him about the alleged rape.  He admitted to auditory 
and visual hallucinations associated with flashbacks.  His 
judgment and insight were intact.  The Axis I diagnoses were 
PTSD and rule out major depression.  The examiner indicated 
that the veteran was describing significant social and 
vocational impairments.  The examiner noted that if the 
veteran were delusional, it was questionable whether he could 
manage funds on his behalf.

The veteran was afforded a VA orthopedic examination in April 
1995.  Range of motion testing of the lumbar spine revealed 
that the veteran had very minimal (zero to five degrees), if 
any, lateral flexion and rotation and very little forward 
flexion (no more than 10 degrees).  His muscle strength in 
the lower extremities was between 3/5 and 4/5.  Reflexes were 
1+ in the knees and 2+ in the ankles.  He had decreased sharp 
and dull sensations in the right lower extremity in the 
distribution of L4-L5 to the knee and L5-S1 to the Achilles 
area.  X-rays revealed narrowing of the L5-S1 intervertebral 
disc space.  The assessments included traumatic arthritis, a 
combination of history of ankylosing spondylitis with a 
traumatic injury.

VA medical records reflect that the veteran was hospitalized 
from April to June 1995.  The Axis I diagnoses were 
depression not otherwise specified and substance abuse in 
remission.   The Axis II diagnosis was borderline personality 
disorder.  A GAF score of "about" 45 was assigned.  The 
veteran was found to be competent and able to resume pre-
hospitalization activities.

The veteran was afforded a VA psychiatric examination in July 
1997.   Mental status examination showed he was minimally 
cooperative during the interview.  He was oriented times 
three.  His mood was depressed, and his affect was labile.  
There was psychomotor agitation.  Insight and judgment were 
minimal.  He denied any hallucinations and delusions, but 
admitted to experiencing flashbacks regarding his in-service 
traumatic episode.  He denied any present suicidal ideation, 
but said that such thoughts were not uncommon.  He denied 
homicidal ideation.  There was no evidence of psychosis.  
There was evidence of a significant level of suspicion of 
others, although this appeared more to be social discomfort 
than paranoid ideation.  Short- and long-term memories 
appeared compromised.  

The examiner's impression was that the veteran was a low-
functioning individual who experienced extreme social 
discomfort and isolation and that he did not appear to able 
to function in social situations.  The examiner indicated 
that he was mildly paranoid and that he was mild to 
moderately depressed with the dominant symptom of anxiety.  
The examiner noted that the veteran appeared to be in a stage 
of chronic social isolation.  The Axis I diagnosis was PTSD.  
Under Axis V, the veteran's GAF score within the last year 
was 50 and his present GAF was 45.

The veteran was afforded a VA orthopedic examination in July 
1998.  Physical examination of the cervical spine revealed no 
evidence or paravertebral spasm or tenderness.  Range of 
motion testing in the cervical spine was the following: 
forward flexion was to 45 degrees, with 45 degrees being 
normal; extension was to 45 degrees, with 45 degrees being 
normal; right rotation was to 80 degrees, with 80 degrees 
being normal; and left rotation was to 80 degrees, with 80 
degrees being normal.  Sensation was normal in the upper 
extremities.  Physical examination of the lumbar spine showed 
no evidence of splinting, spasm, or tenderness.  Range of 
motion testing in the lumbar spine was the following: forward 
flexion was to 20 degrees, with 90 degrees being normal; 
extension was to 20 degrees, with 30 degrees being normal; 
right bending was to zero degrees, with 30 degrees being 
normal; and left bending was to zero degrees, with 30 degrees 
being normal.  Straight leg raising was negative both sitting 
and standing, bilaterally.  Motor strength in the lower 
extremities was grossly normal (5/5).  The veteran reported 
decreased sensation to light touch in the medial and lateral 
aspect of the right foot.  Patellar and Achilles' reflexes 
were 2+ bilaterally.  No clonus was noted.  Toes were going 
down.  X-rays of the cervical and lumbar spines revealed no 
abnormalities.  

The diagnoses was back and neck pain, subjective symptoms 
only.  The examiner indicated that the veteran's findings 
were entirely subjective in nature and that there were no 
objective findings on examination or radiographs that would 
indicate the need for a cane, walker, or wheelchair.  The 
examiner noted that there was no evidence of radiculopathy or 
decreased strength or sensation, and that there was negative 
straight leg raising bilaterally.  The examiner reported that 
there was no evidence of ankylosing spondylitis on 
examination or on X-ray.  The examiner indicated that there 
was no objective basis to believe that the veteran was 
disabled from any work activities or any activities of daily 
living.

The veteran underwent another VA orthopedic examination in 
April 2000.  Physical examination of the cervical spine 
reflected tenderness along the paraspinal muscles.  There was 
evidence of painful range of motion in the cervical spine in 
all directions, which was the major functional impact.  There 
was no evidence of muscle spasm or trapezius spasm.  There 
was weakness, fatigue, or lack of endurance.  Range of motion 
testing in the cervical spine revealed the following with 
pain at the termini of each motion: active flexion was to 50 
degrees; active extension was to 40 degrees; lateral flexion 
was to 30 degrees bilaterally; and rotation was to 60 degrees 
bilaterally.  

Physical examination of the thoracic spine revealed mild 
tenderness along the paraspinal muscles.  There was evidence 
of painful motion in all directions, which seemed to be the 
major functional impact.  There was no evidence of muscle 
spasm, weakness, fatigue, or lack of endurance.  Range of 
motion testing in the thoracic spine revealed the following 
with pain at the termini of each motion: active flexion was 
to 40 degrees; active extension was to 10 degrees; lateral 
flexion was to 20 degrees bilaterally; and rotation was to 30 
degrees bilaterally.  Physical examination of the lumbar 
spine revealed evidence of painful motion in all directions, 
which seemed to be the major functional impact.  There was 
mild tenderness along the paraspinal muscles.  There was no 
evidence of muscle spasm.  Straight-leg raising and Laseque 
signs were negative.  There was no evidence of fatigue, 
weakness, or lack of endurance.  Range of motion testing in 
the lumbar spine revealed the following with pain at the 
termini of each motion: active flexion was to 40 degrees; 
active extension was to 15 degrees; lateral flexion was to 20 
degrees bilaterally; and rotation was to 30 degrees 
bilaterally.

Motor strength was 4/5 in the lower extremities.  There was 
no evidence of muscle atrophy in the lower extremities.  
Sensation was decreased to pinprick in the right lower 
extremity in a nondermatomal distribution.  Deep tendon 
reflexes were 2+ in the knees and ankles.  The diagnoses were 
degenerative disc disease and arthritis of the lumbar spine 
and myofascial syndrome of the entire spine.  

The veteran underwent a VA psychiatric examination in April 
2000.  He reported that he last worked in 1992.  Mental 
status examination revealed evidence of impairment of thought 
process and communication.  There was evidence of delusions, 
and there were reported hallucinations.  He had some 
inappropriate behavior.  There was no suicidal or homicidal 
ideation, intent, or plan, although the veteran stated that 
in the past, he had had some suicidal thoughts.  His grooming 
and hygiene were poor, and his ability to maintain other 
basic daily needs was also poor.  He appeared to be oriented 
to person, place, and time.  His short-term memory was 
impaired, and there was evidence of long-term memory 
impairment.  There was no ritualistic behavior noted that 
interfered with routine activities, but he was obsessed with 
having dreams and nightmares.  Rate and flow of speech were 
sometimes slow.  There were no irrelevant, illogical, or 
obscure speech patterns.  The veteran did not report any 
panic attacks.  His mood revealed apprehension, anxiety, 
nervousness, depression, PTSD symptoms, irritability, 
impaired impulse control, sleep impairment, and outbursts of 
anger.  Overall, the veteran was emotionally labile at that 
time.  

The Axis I diagnosis was PTSD.  Under Axis V, a GAF score of 
51 was assigned.  The examiner noted that subjectively, the 
veteran reported having symptoms of nightmares, flashbacks, 
difficulty sleeping, experiencing auditory hallucinations of 
hearing voices, and being paranoid about other people trying 
to attack him.  Objectively, on mental status examination, 
the veteran had difficulty in communication and thought 
process.  On observation, he appeared to be emotionally 
labile, tense, apprehensive, and anxious, with symptoms of 
impaired impulse control, irritability, and outbursts of 
anger.  The examiner described the veteran's occupational and 
social functioning as impaired.

VA medical records reflect that the veteran was hospitalized 
from October to November 2003 for a left L4-L5 herniated disk 
for which he underwent a microdiskectomy.  Physical 
examination during the hospitalization revealed left L5 
weakness with a poor effort secondary to pain.  Motor 
strength was 4/5 in the right lower extremity.  Reflexes were 
2+.  Sensory showed left L5 numbness.  Clonus was negative.  
He denied any bladder or bowel incontinence.  The veteran 
underwent physical therapy in January 2004.  Physical 
examination reflected that lumbar flexion was to 15 degrees 
and lumbar extension was to 5 degrees.

VA treatment records show that in January 2004 a mental 
status examination revealed that the veteran was very 
paranoid and heard voices calling his name and saying other 
things.  He was alert, logical, and coherent.  His insight 
and judgment were good.  The Axis I diagnoses were PTSD "SC 
100% total" and rule out psychosis not otherwise specified.  
A GAF score of 45 was assigned.  

The veteran underwent another VA orthopedic examination in 
February 2004.  Physical examination showed that there were 
palpable spasms in the entire lumbar section on both the 
right and left paraspinous muscle regions.  Forward flexion 
of the lumbar spine was to 18 degrees, but the veteran 
complained of tingling in both lower extremities.  Extension 
of the lumbar spine was to five degrees, but the veteran had 
to perform that movement sitting.  Right lateral flexion of 
the lumbar spine was to 13 degrees with pain, and left 
lateral flexion of the lumbar spine was to 15 degrees with 
pain.  Deep tendon reflexes were 1+ in the lower extremities.  
His motor strength was 4+/5+ in all flexors and extensors of 
the lower extremities.  There was an L5 deficit involving the 
lateral calf region of the left lower extremity.  There was 
minimal spasms in the cervical spine region at approximately 
C6-C7.  After repetitious activities, which consisted of back 
stretches and leg lifts, forward flexion of the lumbar spine 
was to 14 degrees with pain starting at 9 degrees.  Extension 
of the lumbar spine was to 7 degrees.  Right lateral flexion 
of the lumbar spine was to 17 degrees, and left lateral 
flexion of the lumbar spine was to 12 degrees.  

The veteran indicated that those activities caused increased 
fatigue and weakness, and the examination revealed a lack of 
endurance.  The veteran reported that he had had erectile 
dysfunction prior to his recent surgery, and that he was now 
having erections at night.  The examiner noted that the 
veteran exhibited painful motion and that he had palpable 
spasms in the lumbar region along with minimal ones in the 
cervical region as well as generalized weakness.  The 
examiner indicated that there was tenderness to palpation of 
his back and that the veteran exhibited additional 
limitations during a flare-up as he experienced a flare-up at 
this examination, which was made worse by trying to undergo a 
DeLuca examination.  The examiner noted that the veteran was 
referred to physical therapy to assess range of motion in the 
cervical and thoracic spines.  The examiner indicated that 
the veteran was unable to complete a DeLuca examination for 
the cervical and thoracic spines because the veteran was in 
excruciating pain.  

The diagnosis was degenerative disc disease and arthritis of 
the lumbar spine with myofascial syndrome of the entire 
spine.  The examiner noted that the veteran still had some 
tenderness that was localized to the muscles of the cervical 
spine region, but that his pain was primarily in the lumbar 
spine region.  The examiner indicated that the residuals of 
lumbar surgery in October 2003 were pain, weakness, and the 
need for a wheelchair to walk more than ten feet.  The 
examiner reported that the veteran could ambulate with a 
walker or cane for distances less than ten feet.  The 
examiner stated that the veteran had some initial improvement 
with his low back pain, but that with physical therapy he had 
not achieved any significant lumbar flexion or extension and 
that he had lost abdominal strength and lumbar extensor 
strength.  The examiner noted that since the surgery, the 
range of motion in the lumbar spine had remained at 15 
degrees of forward flexion and 5 degrees of extension.  The 
examiner indicated that the veteran did not have any bowel or 
bladder problems and that he had a normal sphincter tone on 
examination.  The examiner reported that the veteran had some 
erectile dysfunction, which required Viagra.  The examiner 
stated that the veteran did not have ankylosis.  

III.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  When a claimant is granted benefits 
based on liberalizing legislation, the effective date of the 
award is based on the facts found, but not earlier than the 
effective date of the liberalizing law.  See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

The criteria for psychiatric disorders were amended effective 
November 7, 1996.  Prior to November 7, 1996, the provisions 
of 38 C.F.R. § 4.129 pertaining to social inadaptability 
provided that social integration was one of the best 
evidences of mental health and reflected the ability to 
establish (together with the desire to establish) healthy and 
effective interpersonal relationships.  However, in 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  The principle of social 
and industrial inadaptability as the basic criterion for 
rating disability from the mental disorders contemplated 
those abnormalities of conduct, judgment and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129 
(1996)

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.130 pertaining to evaluation of psychiatric disability 
provided that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important elements to consider 
were time lost from gainful work and decrease in work 
efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It was for this reason that great emphasis was placed upon 
the full report of the examiner's description of actual 
symptomatology.  The examiner's classification of the disease 
as "mild," "moderate," or "severe" was not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency would be.  38 C.F.R. § 4.130 
(1996).

Under the old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment, a 50 percent rating was assigned.  When the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was assignable.  A 100 
percent evaluation was warranted for the existence of one of 
the following conditions: the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  Hence, these rating criteria set forth 
three independent bases for granting a l00 percent 
evaluation, pursuant to Diagnostic Code 9411.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Social impairment per se was not to be 
used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings.  38 C.F.R. § 
4.132, Note (1) (1996) 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).

Under the revised criteria for rating PTSD, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the United States 
Court of Appeals for Veterans Claims (Court) has noted to be 
of importance.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (DSM IV) 32 (4th ed. 1994).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

The Court issued important guidance in the application of the 
current psychiatric rating criteria.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  The Court held that the specified 
factors for each incremental rating were examples, rather 
than requirements, for a particular rating.  Id. at 442.  The 
Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  Id.

When it is not possible to separate the effects of a service-
connected disorder from a nonservice-connected disorder, the 
principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely rated disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).  Myositis will rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5021 (2004).

The criteria for rating intervertebral disc syndrome were 
amended effective September 23, 2002, and September 26, 2003.  
The criteria for rating limitation of motion of the dorsal 
and lumbar spines were also amended effective September 26, 
2003.  

Under the previous criteria for intervertebral disc syndrome 
(effective prior to September 23, 2002), postoperative 
intervertebral disc syndrome that is cured warrants a 
noncompensable rating.  A 10 percent evaluation for 
intervertebral disc syndrome is warranted when the disability 
is mild.  A 20 percent evaluation is warranted when it is 
moderate and is manifested by recurring attacks.  
Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced with little 
intermittent relief and is manifested by persistent symptoms 
that are compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the previous criteria for limitation of motion of the 
cervical spine (effective prior to September 26, 2003), 10, 
20, and 30 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
cervical spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).

Under the previous criteria for limitation of motion of the 
dorsal spine (effective prior to September 26, 2003), zero, 
10, and 10 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
dorsal spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2003).

Under the previous criteria for limitation of motion of the 
lumbar spine (effective prior to September 26, 2003), 10, 20 
percent and 40 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code. 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months..............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine...............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.......................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.............................................
..................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..................................
	....................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

69 Fed. Reg. 32,449, 32,450 (June 10, 2004); 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2004)).

Analysis

A.  PTSD

Since the veteran filed a timely notice of disagreement with 
the December 1994 rating decision denying a rating in excess 
of 50 percent for PTSD, the veteran is entitled to 
consideration under the old criteria for rating PTSD.  The 
veteran has not worked since 1992.  In December 1994 the 
veteran was first considered to be unemployable due to a 
psychiatric disorder.  In March 1995, it was again noted that 
the veteran was unemployable.  At the April 1995 VA 
examination, the veteran expressed considerable paranoia, and 
the examiner noted that if the veteran were delusional, it 
was questionable whether he could manage funds on his behalf.  
The report of  the July 1997 VA examination reflects that the 
veteran was in a stage of chronic social isolation.  At the 
April 2000 VA examination, the veteran reported hearing 
voices and being paranoid about other people trying to attack 
him.  On mental status examination, the veteran had 
difficulty in communication and thought process.  In January 
2004, he reported similar symptomatology.  The Axis I 
diagnoses included PTSD "SC 100% total."  

From December 1994 to January 2004, the veteran's GAF score 
ranged from a high of 51 to a low of 40.  The predominant 
score was 45, which reflects some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  See DSM IV at 32.  Although Axis II 
personality disorders and a psychotic disorder have been 
diagnosed at various times, it is not possible to separate 
the effects of PTSD from those disorders in the absence of 
competent evidence.  Mittleider, 11 Vet. App. at 182.  
Overall, the record reflects that the PTSD with anxiety and 
depression is manifested by the veteran being demonstrably 
unable to obtain or retain employment.  Therefore, the Board 
finds that a 100 percent disability rating is warranted.

B.  Spinal Disorders

The veteran is receiving a 40 percent rating for arthritis of 
the lumbar spine under Diagnostic Code 5010-5293.  The 
maximum rating under the old Diagnostic Code 5292 (limitation 
of motion of the lumbar spine) is 40 percent.  Therefore, a 
higher rating under that diagnostic code is not warranted.  

Under the old criteria for rating spinal disorders, any 
limitation of motion of the thoracic spine due to myofascial 
syndrome is separately rated from limitation of motion of the 
lumbar spine.  The April 2000 VA examination of the thoracic 
spine revealed mild tenderness along the paraspinal muscles.  
There was evidence of painful motion in all directions, which 
seemed to be the major functional impact.  There was no 
evidence of muscle spasm, weakness, fatigue, or lack of 
endurance.  Range of motion testing in the thoracic spine 
revealed the following with pain at the termini of each 
motion: active flexion was to 40 degrees; active extension 
was to 10 degrees; lateral flexion was to 20 degrees 
bilaterally; and rotation was to 30 degrees bilaterally.  
Such findings reflect a moderate limitation of motion of the 
thoracic spine.  Accordingly, a separate 10 percent rating 
under the old criteria of Diagnostic Code 5291 is warranted.

Similarly, under the old criteria for rating spinal 
disorders, any limitation of motion of the cervical spine due 
to myofascial syndrome is separately rated from limitation of 
motion of the lumbar spine.  At the July 1998 VA examination, 
range of motion testing in the cervical spine was the 
following: forward flexion was to 45 degrees, with 45 degrees 
being normal; extension was to 45 degrees, with 45 degrees 
being normal; right rotation was to 80 degrees, with 80 
degrees being normal; and left rotation was to 80 degrees, 
with 80 degrees being normal.  At the April 2000 VA 
examination, there was evidence of painful range of motion in 
the cervical spine in all directions, which was the major 
functional impact.  There was no evidence of muscle spasm or 
trapezius spasm.  There was weakness, fatigue, or lack of 
endurance.  Range of motion testing in the cervical spine 
revealed the following with pain at the termini of each 
motion: active flexion was to 50 degrees; active extension 
was to 40 degrees; lateral flexion was to 30 degrees 
bilaterally; and rotation was to 60 degrees bilaterally.  The 
record does not reflect that the veteran reported for 
physical therapy in 2004 to measure range of motion of the 
cervical spine.  With consideration of pain and weakness, 
fatigue, or lack of endurance, the actual or functional 
equivalent limitation of motion noted at the April 2000 VA 
examination is moderate.  Therefore, a 20 percent disability 
rating under the old criteria of Diagnostic Code 5290 is 
warranted.  

The next question is whether the veteran is entitled to a 
rating in excess of 20 percent based on limitation of motion 
in the cervical spine under the old criteria.  In order to 
warrant an increased rating, there must be an actual or 
functional equivalent of severe limitation of motion.  In 
this case, the cervical spine disability is manifested by 
limitation of forward flexion to 50 degrees with pain, 
limitation of extension to 40 degrees with pain, lateral 
flexion to 30 degrees bilaterally with pain, and rotation to 
60 degrees bilaterally with pain.  Based on the above-
mentioned medical evidence, the findings do not demonstrate 
symptomatology that equates to, in general, a severe 
limitation of motion, even with full consideration of 
functional loss including pain and weakness, fatigue, or lack 
of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, 
a rating in excess of 20 percent under the old criteria of 
Diagnostic Code 5290 is not warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to severe limitation of 
motion.  Rather, the veteran retains functional use to 50 
degrees of forward flexion, 40 degrees of extension, 30 
degrees of lateral flexion bilaterally, and 60 degrees of 
rotation bilaterally.  The veteran has not subjectively 
established a functional restriction to severe limitation of 
motion, and the objective evidence reflects far better range 
of motion and functional ability.

The Board will consider whether the veteran has pronounced 
intervertebral disc syndrome and whether he is entitled to a 
separate rating for a neurological disorder.  See Bierman v 
Brown, 6 Vet. App. 125 (1994).  At the April 1995 VA 
examination, forward flexion of the lumbar spine was to no 
more than 10 degrees, and bilateral lateral flexion and 
rotation were to at most 5 degrees.  His muscle strength in 
the lower extremities was between 3/5 and 4/5.  Reflexes were 
1+ in the knees and 2+ in the ankles.  He had decreased sharp 
and dull sensations in the right lower extremity in the 
distribution of L4-L5 to the knee and L5-S1 to the Achilles 
area.

At the July 1998 VA examination, range of motion testing in 
the lumbar spine was the following: forward flexion was to 20 
degrees, with 90 degrees being normal; extension was to 20 
degrees, with 30 degrees being normal; right bending was to 
zero degrees, with 30 degrees being normal; and left bending 
was to zero degrees, with 30 degrees being normal.  Motor 
strength in the lower extremities was grossly normal (5/5).  
The veteran reported decreased sensation to light touch in 
the medial and lateral aspect of the right foot.  Patellar 
and Achilles' reflexes were 2+ bilaterally.  The examiner 
noted that there was no evidence of radiculopathy or 
decreased strength or sensation.

At the April 2000 VA examination, there was in the lumbar 
spine evidence of painful motion in all directions, which 
seemed to be the major functional impact.  There was mild 
tenderness along the paraspinal muscles.  There was no 
evidence of muscle spasm.  There was no evidence of fatigue, 
weakness, or lack of endurance.  Range of motion testing in 
the lumbar spine revealed the following with pain at the 
termini of each motion: active flexion was to 40 degrees; 
active extension was to 15 degrees; lateral flexion was to 20 
degrees bilaterally; and rotation was to 30 degrees 
bilaterally.  Motor strength was 4/5 in the lower 
extremities.  There was no evidence of muscle atrophy in the 
lower extremities.  Sensation was decreased to pinprick in 
the right lower extremity in a nondermatomal distribution.  
Deep tendon reflexes were 2+ in the knees and ankles.

During the October to November 2003 VA hospitalization, the 
veteran had left L5 weakness and sensory showed left L5 
numbness.  Motor strength was 4/5 in the right lower 
extremity.  Reflexes were 2+.  A physical examination during 
VA physical therapy in January 2004 reflected that lumbar 
flexion was to 15 degrees and lumbar extension was to 5 
degrees.

At the February 2004 VA examination, range of motion testing 
for the lumbar spine prior to repetitious activities, 
revealed the following: forward flexion was to 18 degrees; 
extension was to five degrees; right lateral flexion was to 
13 degrees with pain; and left lateral flexion was to 15 
degrees with pain.  Deep tendon reflexes were 1+ in the lower 
extremities.  His motor strength was 4+/5+ in all flexors and 
extensors of the lower extremities.  There was an L5 deficit 
involving the lateral calf region of the left lower 
extremity.  Following repetitive activities, range of motion 
testing for the lumbar spine reflected the following: forward 
flexion was to 14 degrees with pain starting at 9 degrees; 
extension was to 7 degrees; right lateral flexion was to 17 
degrees; and left lateral flexion was to 12 degrees.  The 
examination demonstrated a lack of endurance.  The examiner 
indicated that the residuals of lumbar surgery in October 
2003 were pain, weakness, and the need for a wheelchair to 
walk more than ten feet.  The examiner reported that the 
veteran could ambulate with a walker or cane for distances 
less than ten feet.

Although there is no evidence of absent ankle jerk, the 
findings reflect persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm.  With full consideration of functional loss including 
pain and lack of endurance, the Board finds that the 
veteran's degenerative disc disease is pronounced in nature.  
There is no evidence that the veteran had a neurological 
disorder in the either lower extremity affecting a peripheral 
nerve separate from the sciatic nerve.  Therefore, a separate 
rating for peripheral neuropathy of either lower extremity 
under the old criteria pursuant to Bierman is not warranted.

In the alternative, the Board must consider whether combining 
under 38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities results in an 
evaluation in excess of 60 percent.  The orthopedic 
manifestation of the degenerative disc disease is limitation 
of motion of the lumbar spine.  There is no ankylosis of the 
lumbar spine.  The orthopedic manifestation is only 40 
percent disabling under the old criteria of Diagnostic Code 
5292.

As for neurologic manifestations, at the February 2004 VA 
examination, the veteran denied any bladder or bowel 
incontinence.  While the February 2004 VA examiner noted that 
the veteran had erectile dysfunction, there is no evidence 
that the veteran has a penile deformity, as to warrant a 
compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  

As to any bilateral sciatic neuropathy, the sciatic 
neuropathy a separate evaluation is not warranted at this 
time.  While at the April 1995 VA examination muscle strength 
was between 3/5 and 4/5, at the July 1998 VA examination 
motor strength in the lower extremities was grossly normal 
(5/5).  The July 1998 VA examiner noted that there was no 
evidence of radiculopathy or decreased strength or sensation.  
At the April 2000 VA examination, motor strength was 4/5 in 
the lower extremities.  There was no evidence of muscle 
atrophy in the lower extremities.  Sensation was decreased to 
pinprick in the right lower extremity in a nondermatomal 
distribution.  Although the veteran had left L5 numbness and 
weakness during the October to November 2003 hospitalization, 
motor strength was 4/5 in the right lower extremity.  At the 
February 2004 VA examination, deep tendon reflexes were 1+ in 
the lower extremities.  His motor strength was 4+/5+ in all 
flexors and extensors of the lower extremities.  There was an 
L5 deficit involving the lateral calf region of the left 
lower extremity.  Such findings do not reflect significant 
neurologic deficit and at most are mild in degree.  If rated 
separately from limitation of motion, the combined evaluation 
would not exceed 60 percent.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  In that regard, there is no 
ankylosis of the spine, as to warrant a higher rating under 
the old Diagnostic Codes 5287-89.


ORDER

A 100 percent disability rating for PTSD with anxiety and 
depression is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

A 10 percent disability rating for myofascial syndrome of the 
thoracic spine is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

A 20 percent disability rating for myofascial syndrome of the 
cervical spine is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

A 60 percent disability rating for degenerative disc disease 
of the lumbar spine with arthritis is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

In July 2003 the Board remanded the issue of earlier 
effective date for TDIU to the AMC.  The AMC did not 
readjudicate the issue of earlier effective date for TDIU.  
Therefore, the AMC did not comply with the directives of the 
July 2003 Board remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  In any event, the AMC has to readjudicate the 
earlier effective date issue in light of the above decision.

Accordingly, this case is remanded for the following:

The AMC should readjudicate the issue of 
earlier effective date for TDIU.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


